 1                                                                                         MW

 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9    Murshed Ahmed,                              No. CV-19-04926-PHX-SMB (ESW)
10                        Petitioner,
                                                  ORDER
11    v.
12    Fred Figueroa, et al.,
13                        Respondents.
14
15          Petitioner Murshed Ahmed, who is detained in the CoreCivic Eloy Detention Center
16   in Eloy, Arizona, has filed, through counsel, a Petition for a Writ of Habeas Corpus under
17   28 U.S.C. § 2241 (Doc. 1) and a Motion for Temporary Restraining Order (Doc. 2).
18   I.     Background
19          Petitioner is a native and citizen of Bangladesh. On or about August 1, 2018,
20   Petitioner arrived in the United States and was encountered by the United States
21   Department of Homeland Security (DHS). (Doc. 1 ¶ 17.) Petitioner was taken into custody
22   and interviewed by Customs and Border Protection, at which time he informed agents that
23   he was 17 years old. (Doc. 1 at 3.) Petitioner was designated as an Unaccompanied Alien
24   Child (UAC) and transferred into the care and custody of the United States Department of
25   Health and Human Services (HHS), Administration for Children and Families, Office of
26   Refugee Resettlement (ORR). (Doc. 1 at 3-4; ¶ 17.)
27          ORR placed Petitioner in a Southwest Key juvenile residential care facility in
28   Phoenix, Arizona on August 12, 2018. Petitioner’s ORR case manager obtained a copy of
 1   his birth certificate, which indicated that Petitioner was 17 years old at the time.
 2          On August 30, 2018, ORR Federal Field Specialist (FFS) Wilfred Calero issued an
 3   age redetermination memorandum in which she found that Petitioner was not a minor and
 4   requested that he be transferred into the custody of Immigration and Customs Enforcement
 5   (ICE). In the memorandum, Calero reported:
 6                 Case manager’s initial concern was from client’s physical
                   appearance. Dental forensic results concluded that client has
 7                 an age range between 16.29 and 24.41 years of age with a mean
                   average of 20.35. The statistical probability of the client being
 8                 over 18 was 87.7%. After speaking to both, client and mother,
                   both insisted that client was 17 and 8 months of age. School
 9                 document was received and stated that client had completed
                   the “grade eight” which appears to be dated in 2008. The
10                 discrepancy on the school document was the day that it was
                   dated. When talking to the mother in regards to the school
11                 document the mother was asked if her son graduated high
                   school in 2008 as the document appears to read. The mother
12                 answered “yes.” When asked how old her son was when he
                   graduated Ms. Begum stated “17.” When asked if her son was
13                 17 when he graduated in 2008, Ms. Begum stated “yes.”
                   Assistant Lead Case Manager then talked to the mother and
14                 stated if her son was 17 when he graduated in 2008, then he is
                   currently 27. Mother did not give a response. When the
15                 proposed sponsor was asked if the client was over the age of
                   18 he stated that he did not know exactly how old the client
16                 was and did not want any problems, proposed sponsor
                   withdrew sponsorship.
17
18   (Doc. 1-4 at 2.) A “deportation officer” responded to Calero’s request for transfer on
19   August 31, 2018, stating that “there was not enough evidence to process [Petitioner] as an
20   adult.” (Doc. 1-5 at 2.) Petitioner was then “placed back into the community.” (Id.)
21          On October 11, 2018, ICE Officer Christine Hoopes advised ORR that arrangements
22   had been made to transport Petitioner to an adult facility. (Doc. 1-5 at 2.) The same day,
23   Petitioner was taken into ICE custody and detained in the Eloy Detention Center. Petitioner
24   states he was “was seventeen [years] and ten months” old at the time he was transferred
25   into ICE custody. (Doc. 2 at 8.)
26          Petitioner obtained counsel, and on August 2, 2019, counsel emailed ICE
27   Enforcement and Removal Operations advising that an incorrect age determination had
28   been made and requested that Petitioner be released into the care of a sponsor. (Doc. 1-9



                                                  -2-
 1   at 2.) Counsel provided copies of Petitioner’s birth certificate, consulate verification of the
 2   birth certificate, and Petitioner’s national identification card from Bangladesh. (Id.) ICE
 3   Assistant Field Office Director Jason Ciliberti responded by email on August 5, 2019,
 4   stating that “ERO will not release [Petitioner] to a sponsor.” (Doc. 1-9 at 3.)
 5          Petitioner filed the instant § 2241 Petition and Motion for Temporary Restraining
 6   Order on August 9, 2019.
 7   II.    Petition
 8          In the Petition, Petitioner names Eloy Detention Center Warden Fred Figueroa, ICE
 9   Phoenix Field Office Director Enrique Lucero, Acting DHS Secretary Kevin McAlleenan,
10   HHS Secretary Alex M. Azar, II, United States Attorney General William Barr, as well as
11   DHS, ICE, HHS, and ORR. He brings five grounds for relief. Petitioner claims: (1) his
12   continued detention in DHS custody pursuant to ORR’s age determination violates the
13   Trafficking Victims Protection and Reauthorization Act (TVPRA), 8 U.S.C. § 1232, and
14   its implementing policies; (2) DHS’s failure to consider placing him in the least restrictive
15   setting when he reached the age of 18 in accordance with the TVPRA violates the
16   Administrative Procedure Act (APA), 5 U.S.C. § 706; (3) DHS’s failure to allow him to
17   participate in “alternative to detention” programs when he reached the age of 18 in
18   accordance with the TVPRA violates the APA; (4) his continued detention arbitrarily
19   deprives him of his liberty in violation of his substantive due process rights under the Fifth
20   Amendment; and (5) his detention without an individuated hearing violates his right to
21   procedural due process under the Fifth Amendment.
22          In his demand for relief, Petitioner asks the Court to: (1) declare that ORR’s age
23   redetermination violated the TVPRA; (2) order ORR to immediately rescind the age
24   redetermination memorandum; (3) enjoin ICE and the Executive Office for Immigration
25   Review from applying the age redetermination in Petitioner’s proceedings; (4) order ICE
26   to consider Petitioner for, and place him in, the least restrictive setting available after taking
27   into account whether he is a danger to himself or the community or is a flight risk; and (5)
28   order ICE to allow Petitioner to participate in alternative to detention programs utilizing a



                                                   -3-
 1   continuum of alternatives based on his need for supervision, including placement with an
 2   individual or organizational sponsor, or in a supervised group home.
 3          The Court will require Respondents to answer the Petition.
 4   III.   Motion for Temporary Restraining Order
 5          A party seeking injunctive relief under Rule 65 of the Federal Rules of Civil
 6   Procedure must show that: (1) he is likely to succeed on the merits; (2) he is likely to suffer
 7   irreparable harm in the absence of injunctive relief; (3) the balance of equities tips in his
 8   favor; and (4) an injunction is in the public interest. Winter v. Natural Resources Defense
 9   Council, Inc., 555 U.S. 7, 20 (2008); Pom Wonderful LLC v. Hubbard, 775 F.3d 1118,
10   1124 (9th Cir. 2014); Pimentel v. Dreyfus, 670 F.3d 1096, 1105-06 (9th Cir. 2012);
11   Stuhlbarg Int’l Sales Co., Inc. v. John D. Brush & Co., Inc., 240 F.3d 832, 839 n.7 (9th
12   Cir. 2001). Where a movant seeks a mandatory injunction, rather than a prohibitory
13   injunction, injunctive relief is “subject to a higher standard” and is “permissible when
14   ‘extreme or very serious damage will result’ that is not ‘capable of compensation in
15   damages,’ and the merits of the case are not ‘doubtful.’” Hernandez v. Sessions, 872 F.3d
16   976, 999 (9th Cir. 2017) (quoting Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH &
17   Co., 571 F.3d 873, 879 (9th Cir. 2009)).1
18          Unlike a preliminary injunction, see Fed. R. Civ. P. 65(a), a temporary restraining
19   order (TRO) may be entered “without written or oral notice to the adverse party.” Fed. R.
20   Civ. P. 65(b). A TRO may issue, ex parte, if: “(A) specific facts in an affidavit or a verified
21   complaint clearly show that immediate and irreparable injury, loss, or damage will result
22   to the movant before the adverse party can be heard in opposition; and (B) the movant’s
23   attorney certifies in writing any efforts made to give notice and the reasons why it should
24   not be required.” Fed. R. Civ. P. 65(b) (emphasis added).
25
26          1
               “A mandatory injunction orders a responsible party to take action,” while “a
     prohibitory injunction prohibits a party from taking action and preserves the status quo
27   pending a determination of the action on the merits.” Marlyn Nutraceuticals, 571 F.3d at
     879 (internal quotation marks omitted). “The ‘status quo’ refers to the legally relevant
28   relationship between the parties before the controversy arose.” Arizona Dream Act
     Coalition v. Brewer, 757 F.3d 1053, 1060-61 (9th Cir. 2014).


                                                  -4-
 1          In his Motion, Petitioner reiterates his request for the relief demanded in his Petition
 2   and claims that “if this court does not take immediate action, he will remain at the Eloy
 3   Detention Center where his next removal hearing is on October 15, 2019,” at which “ICE
 4   will be able to use the age redetermination to impeach his credibility, a central factor for
 5   his asylum claim.” Although his impending asylum hearing provides cause for accelerated
 6   consideration, Petitioner has not shown that he will suffer irreparable injury before
 7   Respondents can be heard in opposition.         He therefore fails to meet his burden to
 8   demonstrate that he is entitled to immediate injunctive relief, and his request for a
 9   temporary restraining order will be denied. See Granny Goose Foods, Inc. v. Brotherhood
10   of Teamsters & Auto Truck Drivers Local No. 70, 415 U.S. 423, 439 (1974) (consistent
11   with the “stringent” restrictions of Fed. R. Civ. P. 65(b), a temporary restraining order may
12   be entered only to execute the “underlying purpose of preserving the status quo and
13   preventing irreparable harm just so long as is necessary to hold a hearing, and no longer”).
14   As a matter of discretion, however, the Court will construe Petitioner’s request as a motion
15   for preliminary injunction and will set an expedited briefing schedule.
16   IT IS ORDERED:
17          (1)    Petitioner’s Motion (Doc. 2) is construed as a Motion for Temporary
18   Restraining Order and Preliminary Injunction and is denied in part as to Petitioner’s
19   request for a temporary restraining order.
20          (2)    Respondents shall have 21 days from the date of service to file a Response
21   to Petitioner’s Motion for Preliminary Injunction (Doc. 2) in accordance with this Order.
22          (3)    Petitioner shall have 10 days from the filing of Respondents’ Response to
23   the Motion for Preliminary Injunction to file a Reply.
24          (4)    Respondents shall have 21 days from the date of service to answer the
25   Petition (Doc. 1).
26          (5)    Petitioner shall have 10 days from the filing of Respondents’ Answer to the
27   Petition to file a Reply.
28          (6)    The Clerk of Court shall promptly serve: (i) a copy of the Summons, (ii) the



                                                  -5-
 1   Petition (Doc. 1), (iii) the Motion for Preliminary Injunction (Doc. 2), and (iv) this Order
 2   upon the United States Attorney for the District of Arizona by certified mail addressed to
 3   the civil process clerk at the office of the United States Attorney pursuant to Rule 4(i)(1)(A)
 4   of the Federal Rules of Civil Procedure. The Clerk of Court shall also send by certified
 5   mail a copy of the Summons, the Petition, the Motion for Preliminary Injunction, and this
 6   Order to the United States Attorney General pursuant to Rule 4(i)(1)(B) and to Respondents
 7   pursuant to Rule 4(i)(2) of the Federal Rules of Civil Procedure.
 8          (7)    The Clerk of Court shall email a copy of this Order to the United States
 9   Attorney for the District of Arizona, to the attention of Diana Varela at
10   diana.varela@usdoj.gov.
11          Dated this 20th day of August, 2019.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  -6-
